                                                                       The Honorable Marsha J. Pechman
1

2

3

4

5

6

7                                UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8

9
        JAMES W. FOWLER CO., an Oregon                          NO.     2:18-cv-01133-MJP
10      company,

11                  Plaintiff,                                  ORDER GRANTING STIPULATED
                                                                MOTION REGARDING: (1) DATE
12                  v.                                          FOR DEFENDANT TO RESPOND TO
                                                                COMPLAINT AND (2) CERTAIN
13
        IRONSHORE SPECIALTY INSURANCE                           REVISED CASE DATES
14      COMPANY, an Arizona insurance company,

15                  Defendant.
16
               The parties hereto, Plaintiff James W. Fowler Co. and Defendant Ironshore Specialty
17
     Insurance Company, have stipulated as follows:
18
               1.        Plaintiff filed its Complaint on August 3, 2018.
19
               2.        The Court previously continued certain initial case dates. At present, the
20
     following dates are in effect: FRCP 26(f) Conference deadline – December 5, 2018; Initial
21
     Disclosure Deadline – December 12, 2018; and Joint Status Report – December 28, 2018. See
22
     Dkt. 9.
23
               3.        The Summons and Complaint were served on Defendant on October 26, 2018
24
     and Defendant appeared in this action on November 16, 2018.
25
               4.        In accordance with FRCP 12, the date for Defendant to respond to the
26
     Complaint is November 16, 2018.
27

      ORDER GRANTING STIPULATED MOTION REGARDING:
      (1) DATE FOR DEFENDANT TO RESPOND TO
      COMPLAINT AND (2) CERTAIN REVISED CASE DATES - 1
      No. 2:18-cv-01133-MJP
1           5.      Subject to the Court’s approval, the parties seek to revise the currently
2    applicable dates as follows:
3                   (a) the date for Defendant to respond to the Complaint shall be extended two
4    weeks, to November 30, 2018; and
5                   (b) the currently scheduled deadlines shall be extended accordingly as follows:
6    (i) FRCP 26(f) Conference deadline – December 19, 2018; (ii) Initial Disclosure Deadline –
7    December 26, 2018; and (iii) Joint Status Report – January 11, 2019.
8

9                                                 *****
10          In accordance with the foregoing stipulation, it is so ORDERED.
11
            DATED: November 19, 2018.
12

13

14
                                                          A
                                                          Marsha J. Pechman
                                                          United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

      ORDER GRANTING STIPULATED MOTION REGARDING:
      (1) DATE FOR DEFENDANT TO RESPOND TO
      COMPLAINT AND (2) CERTAIN REVISED CASE DATES - 2
      No. 2:18-cv-01133-MJP
